Citation Nr: 0033058	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating from 10 percent for 
internal derangement of the left knee.  

2.  Entitlement to an increased rating from 10 percent for 
residuals of a fracture of the left wrist with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1950 to 
October 1954. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim seeking entitlement to increased ratings from 
10 percent for internal derangement of the left knee, and 
residuals of a fracture of the left wrist with arthritis.  


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO&IC.

2.  The veteran's limitation of motion of the left knee, to 
include consideration of his painful motion, is the 
equivalent of extension to 15 degrees, but no more; the 
veteran does not have the equivalent of limitation of flexion 
to 30 degrees.

3.  The veteran does not have subluxation or lateral 
instability of the left knee.  

4.  The veteran's left wrist disability is manifested by 
arthritis and limited range of motion with pain; however, 
functional loss due to pain consistent with unfavorable 
ankylosis has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 20 percent, but 
not higher, for internal derangement of the left knee are 
met. 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, 4.7, 
4.40, 4.45, 4.71, Diagnostic Codes 5003, 5257, 5260, 5261 
(2000). 

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
fracture of the left wrist with arthritis have not been met. 
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5214, 5215 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the veteran's December 1997 claim, he asserted that his 
walking capacity was limited due to his left knee injury.  He 
stated that he used a cane to push his right leg along.  He 
stated that his left knee was arthritic, had pain, and was 
degenerative with age.  He asserted that his left wrist 
fracture caused arthritic degeneration, poor rotation, and 
movement.  He stated that his wrist swelled.  He described 
pain in all motions.  He asserted that it was difficult to 
exercise.  

The veteran underwent a VA examination in March 1998.  The 
veteran stated that he had constant pain in his left knee 
joint, and had difficulty climbing steps.  He ambulated with 
a cane due to the pain in his left knee.  He could walk about 
a block, before resting.  He complained of pain in his left 
wrist, and had difficulty flexing and bending the wrist, 
which had gotten progressively worse over the years.  

Examination showed mild to moderate swelling of the left 
knee.  There was no instability of the joint.  Range of 
motion was maximum extension of 10 degrees to maximum flexion 
of 95 degrees, compared to the right knee which was from 0 to 
130 degrees.  Examination of the left wrist showed mild 
swelling.  Wrist extension and flexion was from 0 to 30 
degrees.  Ulnar and radial deviation was from 0 to 15 
degrees.  Examination of the right wrist showed full range of 
motion of flexion from 0 to 80 degrees; extension from 0 to 
70 degrees; ulnar deviation from 0 to 40 degrees; and radial 
deviation from 0 to 20 degrees.  Diagnostic impression was 
status post fracture of the left wrist with degenerative 
joint change of the left wrist, very apparent, with constant 
pain, as well as degenerative joint disease of the left knee.  
The examiner commented that the veteran was prone for 
exacerbation of these conditions.  The examiner commented 
that there was mild incoordination due to the left knee 
condition, which made the veteran prone for falls.  There was 
no evidence of fatigability due to the above conditions.  The 
examiner commented that the veteran's condition would 
progressively worsen over time.  

The veteran was seen by Dr. R. D. in October 1998.  The 
veteran complained of left wrist and knee pain.  The veteran 
reported constant pain in the left knee and wrist, and 
ambulated with a cane on the right side.  He could only walk 
for about a block before he had to rest somewhat.  He had 
moderate swelling of the left wrist and knee.  Examination of 
the left knee showed that the veteran had -5 to 10 degrees of 
full extension.  He had approximately 95 to 100 degrees of 
flexion.  He had no severe effusion that the examiner could 
appreciate, and had diffuse discomfort within the knee 
without significant evidence of instability.  There was mild 
varus deformity as well.  Examination of the left wrist 
revealed range of motion to be limited to about 20 degrees of 
wrist extension, and 10 degrees of wrist flexion.  He had 5 
degrees of medial deviation or ulnar deviation, and about 20 
degrees of radial deviation.  

X-rays of the left wrist were not available for review.  
However, the report from Abington Memorial Hospital showed 
spur formation involving the distal radius and the scaphoid.  
X-rays of the left knee were apparently normal, despite 
evidence on physical examination of an effusion.  

The veteran was afforded a VA examination in January 1999.  
The veteran stated that his left knee and wrist were painful 
over the years.  He stated that his left wrist had gradually 
worsened in terms of motion over the years.  He stated that 
the left knee had only been a problem for the past few or so 
years.  It was noted that the veteran was righthanded and 
walked slowly with a cane.  

Examination showed that there was no deformity or swelling of 
the left wrist.  However, the veteran had virtually no motion 
with dorsiflexion being to 10 degrees, plantar flexion to 10 
degrees, radial deviation to 5 degrees, and ulnar deviation 
to 10 degrees.  The examiner commented that repetitive motion 
caused no worsening of this already severely limited range of 
motion.  Examination of the left knee showed no swelling or 
deformity, and there was no laxity.  The veteran did not 
report any instability.  The left knee extended to 10 
degrees, and flexed to 45 degrees.  The veteran stated that 
walking a block or so caused such severe pain of his left 
knee that he had to come to a halt until the pain resolved.  
Repetitive motion of the left knee did not cause any further 
limitation of motion than aforementioned.  Diagnosis was post 
injury of the left knee and wrist.  The examiner commented 
that there was no excess fatigability of the wrist or knee 
noted with repetitive motion or incoordination.  The examiner 
commented that the knee had limitation of motion during 
flares which prevented his walking.  


Analysis

Laws and regulations regarding increased ratings.

The veteran claims that he is entitled to increased ratings 
for internal derangement of the left knee from 10 percent, 
and residuals of a fracture of the left wrist with arthritis 
from 10 percent.  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

Under 38 C.F.R. § 4.71a including Diagnostic Code 5003 
(2000), degenerative arthritis is rated on the basis of 
limitation of motion for the specified joint.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Entitlement to an increased rating from 10 percent for 
internal derangement of the left knee.

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis of the knee in flexion 
between 10 and 20 degrees, then a 40 percent rating is 
assigned.  When there is ankylosis of the knee, but with a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (2000).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (2000).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2000).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2000).  

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 
5262 (2000).

In a precedent opinion binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis." VAOGCPREC 
23-97 (July 1, 1997).

For the veteran to be entitled to an increased rating to 20 
percent under Diagnostic Code 5261 for limitation of 
extension, the evidence must show limitation of extension to 
15 degrees.  For the veteran to be entitled to an increased 
rating to 20 percent under Diagnostic Code 5260 for 
limitation of flexion, the evidence must show that limitation 
of flexion to 45 degrees.  At the veteran's March 1998 VA 
examination, the veteran had maximum extension to 10 degrees, 
and at the veteran's January 1999 VA examination, the veteran 
had extension to 10 degrees.  Under Diagnostic Code 5261, 
limitation of extension to 10 degrees warrants a 10 percent 
rating, which is the veteran's current rating.  

The veteran's functional limitation of the left knee due to 
pain on use as directed in DeLuca v. Brown must also be 
considered.  At the veteran's VA examination in January 1999, 
the examiner commented that the veteran had limitation of 
motion during flares which prevented his walking.  At the 
veteran's March 1998 VA examination, the examiner commented 
that the veteran had mild incoordination due to his left knee 
condition, which made him prone to falls.  

Pursuant to DeLuca v. Brown, the evidence shows that with 
painful motion taken into account, the veteran's limitation 
of extension is more than 10 degrees.  Accordingly, it is 
determined that the veteran's limitation of extension and 
pain during flare-ups is the equivalent of 15 degrees, which 
is the criteria for a 20 percent rating.  However, it is not 
the equivalent of limitation higher than 15 degrees because 
at the veteran's January 1999 VA examination, the examiner 
commented that there was no excess fatigability of the knee 
with repetitive motion or incoordination.  At the veteran's 
March 1998 VA examination, the examiner commented that there 
was no evidence of fatigability.  In summary, with painful 
motion during flare-ups considered, the veteran's limitation 
of motion is the equivalent of limitation of extension to 15 
degrees extension, but not more.  His limitation of motion is 
not the equivalent of limitation of flexion of more than 30 
degrees.  Thus, the veteran is entitled to an increased 
rating to 20 percent, but not higher, when his left knee 
disability is examined under the limitation of motion codes 
of Diagnostic Codes 5260 and 5261.  

At the veteran's March 1998 VA examination, he was diagnosed 
with degenerative joint disease of the left knee.  Although 
it is not clear if such diagnosis was made based on x-ray 
evidence of arthritis, the Board will concede that the 
veteran does have of arthritis.  Pursuant to VAOGCPREC 23-97, 
his disabilities can be rated under both Diagnostic Code 5257 
and 5003 if he has an additional disability.  

Consideration of the veteran's disability under Diagnostic 
Code 5003 for arthritis has already been discussed in the 
limitation of motion discussion above.  The Board has also 
given consideration to the assignment of separate ratings for 
his knee disabilities under Diagnostic Code 5257 pursuant to 
VAOPGCPREC 23-97.

In order to receive a 10 percent rating under Diagnostic Code 
5257, the evidence must show that there is recurrent 
subluxation or lateral instability which is slight.  The 
medical evidence of record does not show that the veteran has 
recurrent subluxation or lateral instability which can even 
be considered slight.  At the veteran's March 1998 VA 
examination, there was no instability of the joint.  When the 
veteran was seen by Dr. R. D. in October 1998, the doctor 
commented that there was no significant evidence of 
instability.  At the veteran's January 1999 VA examination, 
there was no laxity, and it was noted that the veteran did 
not report any instability.  In summary, the medical evidence 
does not show subluxation or instability.  Accordingly, there 
is no basis upon which a separate rating for the veteran's 
left knee disability for subluxation and lateral instability 
pursuant to VAOPGCPREC 23-97 may be assigned.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's left knee disorder.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In summary, the evidence supports the grant of entitlement to 
an increased rating of 20 percent, but not greater, for 
internal derangement of the left knee, and the veteran's 
claim is granted to that extent, subject to the laws and 
regulations governing the disbursement of monetary benefits. 
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5107).  38 
C.F.R. Part 4, §§ 4.40, 4.45, 4.71, Diagnostic Codes 5003, 
5257, 5260, 5261 (1999). 


Entitlement to an increased rating from 10 percent for 
residuals of a fracture of the left wrist with arthritis.

Under Diagnostic Code 5215, a 10 percent rating may be 
assigned when palmar flexion of the major hand is limited in 
line with the forearm or when dorsiflexion of the major hand 
is less than 15 degrees.  There is no higher evaluation under 
this particular Diagnostic Code.  38 C.F.R. § 4.71a including 
Diagnostic Code 5215 (2000).

A 30 percent rating is assignable for favorable ankylosis of 
the wrist in 20 degrees to 30 degrees dorsiflexion under 
Diagnostic Code 5214.  38 C.F.R. § 4.71a including Diagnostic 
Code 5214 (2000).

After a full review of the record, the Board concludes that 
the objective evidence of record is against the assignment of 
a rating in excess of 10 percent for the service-connected 
left wrist disability.  The evidence is clear that the 
veteran has arthritis and severe limitation of motion of the 
left wrist.  At the veteran's January 1999 VA examination, 
the examiner commented that the veteran had virtually no 
motion, with dorsiflexion being to 10 degrees, plantar 
flexion to 10 degrees, radial deviation to 5 degrees, and 
ulnar deviation to 10 degrees.  However, the veteran is 
already in receipt of the maximum rating based on limitation 
of motion of the left wrist under Diagnostic Code 5215.  In 
order to assign a higher rating, the record must demonstrate 
that he is experiencing ankylosis of the left wrist.  To that 
extent, neither the VA examination reports of March 1998 and 
January 1999, nor the examination report from Dr. R. D. from 
October 1998 shows that the veteran suffers from a functional 
loss due to pain consistent with ankylosis of the left wrist.  
In the absence of such a finding, there is no basis for the 
assignment of a higher rating.  Accordingly, the claim for an 
increased rating is denied.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (1998) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The Court interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  However, when a veteran is 
assigned the maximum disability evaluation under a limitation 
of motion diagnostic code, an increase based upon complaints 
of pain is not appropriate. Johnston v. Brown, 10 Vet. App. 
80 (1997).  As noted above, the veteran is already in receipt 
of the maximum rating for limitation of the left wrist under 
Diagnostic Code 5215.  Also, the evidence does not show that 
the veteran has functional loss equivalent to ankylosis of 
the left wrist.  Therefore, the veteran's claim for a 
disability rating in excess of 10 percent must be denied. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine the 
extent of the veteran's left wrist disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating.  


ORDER

Entitlement to an increased rating to 20 percent for internal 
derangement of the left knee is granted.  

Entitlement to an increased rating from 10 percent for 
residuals of a fracture of the left wrist with arthritis is 
denied.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 



